       Case 2:20-cv-01405-JAM-DB Document 17 Filed 09/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11 GLENN MOORE,                                         Case No. 2:20-cv-01405-JAM-DB

12                   Plaintiff,                         Assigned to: Hon. John A. Mendez

13            vs.                                       ORDER GRANTING STIPULATION TO
                                                        CONTINUE DEADLINE TO MEET AND
14 NOVARTIS PHARMACEUTICALS                             CONFER PURSUANT TO FEDERAL
   CORPORATION, NOVARTIS                                RULE OF CIVIL PROCEDURE 26(F)
15 CORPORATION, and DOES 1 through
   10, inclusive,
16
                  Defendants.
17
                                                        Action Filed: July 13, 2020
18
              For good cause shown, it is hereby ordered that the deadline for Plaintiff Glenn Moore and
19
     Defendants Novartis Pharmaceuticals Corporation and Novartis Cooperation to meet and confer
20
     pursuant to Federal Rule of Civil Procedure 26(f) shall be continued from September 15, 2020, to
21
     November 23, 2020.
22
     DATED: 9/10/2020                                     /s/ John A. Mendez_______________
23                                                        U. S. District Court Judge

24

25

26

27

28
     45603162.1                                 -1-                Case No. 2:20-cv-01405-JAM-DB
                      [PROPOSED] ORDER CONTINUING DEADLINE TO MEET AND CONFER
                          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 26(F)
